Citation Nr: 0800803	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  04-33 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of concussion secondary to lightning strike.  

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss. 

3.  Entitlement to a rating in excess of 10 percent for 
tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel

INTRODUCTION

The veteran had active duty from March 1952 to March 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in September 2003 and June 2005 
of a Department of Veterans Affairs (VA) Regional Office 
(RO).  
 
The issue of whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for residuals of concussion secondary to lightning 
strike is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has Level I hearing in the right ear and 
Level III hearing in the left ear.

2.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.85 (2007).  

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code (DC) 6260 (2007); Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in April 2003, July 2003, August 
2004, and March 2005,  the RO satisfied its duty to notify 
the veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2007).  Specifically, the RO notified 
the veteran of: information and evidence necessary to 
substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claims.  In September 2006 and November 2006, the RO also 
notified the veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Since this matter involves the appeal of an initial rating, 
fully satisfactory notice was delivered after the claim was 
adjudicated.  However, the RO subsequently readjudicated the 
claims based on all the evidence in July 2006.  The veteran 
was able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  Thus, the duties 
to notify and assist have been met.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Bilateral hearing loss

Since the initial grant of service connection, the veteran's 
disability has been assigned a non-compensable rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.
 
VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone threshold (derived from the sum of the 
1000, 2000, 3000, and 4000-Hertz thresholds divided by four) 
with the ability to discriminate speech, providing a Roman 
numeral to represent the correlation.  The table is applied 
separately for each ear to derive the values used in Table 
VII.  Table VII is used to determine the disability rating 
based on the relationship between the values for each ear 
derived from Table VI.  See 38 C.F.R. § 4.85.  The assignment 
of a rating for hearing loss is achieved by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

VA afforded the veteran an audiological examination in March 
2001.  The following pure tone thresholds, in decibels, were 
recorded:





HERTZ




1000
2000
3000
4000
RIGHT

25
30
50
60
LEFT

25
55
65
80

The average pure tone threshold for the right ear was 41 and 
the average pure tone threshold for the left ear was 56.  
Speech discrimination was 96 percent bilaterally.  The 
diagnosis was hearing within normal limits through 2000 Hz 
sloping to a severe high frequency sensorinueral hearing loss 
with excellent word recognition ability for the right ear, 
and essentially normal hearing through 750 Hz steeply to a 
severe high frequency sensorineural hearing loss with 
excellent word recognition ability for the left ear.    

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 92 and 100, the resulting 
numeric designation for the right ear is I.  When the column 
for average pure tone decibel loss falling between 50 and 57 
is intersected with the line for 92 to 100 percent 
discrimination, the resulting designation is I for the left 
ear.  Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of I for the right ear and I for 
the left ear, the point of intersection on Table VII requires 
assignment of a noncompensable percent rating under DC 6100.  
See 38 C.F.R. § 4.85(h).

VA afforded the veteran another audiological examination in 
May 2005.  The following pure tone thresholds, in decibels, 
were recorded:




HERTZ




1000
2000
3000
4000
RIGHT

30
55
65
75
LEFT

30
60
80
80

The average pure tone threshold for the right ear was 56 and 
the average pure tone threshold for the left ear was 62.  
Speech discrimination was 92 percent in the right ear and 88 
percent in the left ear.  The diagnosis was mild sloping to 
severe, sensorineural hearing loss bilaterally.  

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 50 and 57 with the line for 
percent of discrimination from 92 and 100, the resulting 
numeric designation for the right ear is I.  When the column 
for average pure tone decibel loss falling between 58 and 65 
is intersected with the line for 84 to 90 percent 
discrimination, the resulting designation is III for the left 
ear.  Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of I for the right ear and III for 
the left ear, the point of intersection on Table VII requires 
assignment of a noncompensable percent rating under DC 6100.  
See 38 C.F.R. § 4.85(h).

Although the veteran unquestionably has hearing loss, it is 
not to a degree that warrants compensation.  The RO, in 
assigning an initial noncompensable rating, has applied the 
rating schedule accurately and there is no basis for 
assignment of a higher evaluation.  

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's disability was compensable.  He is 
accordingly not entitled to receive a "staged" rating.  
Fenderson, supra.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The veteran asserts that his tinnitus is more disabling then 
represented by the current 10 percent evaluation.  

On June 13, 2003, the Secretary of the VA amended the 
provisions of 38 C.F.R. 
§ 4.87.  The amended regulation clarifies that recurrent 
tinnitus warrants a 10 percent evaluation.  Only a single 
evaluation is to be assigned for recurrent tinnitus no matter 
whether the sound is perceived in one ear, both ears, or in 
the head.  38 C.F.R. § 4.87, DC 6260.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United 
States Court of Appeals for Veterans Claim (Court) held that 
the version of 38 C.F.R. § 4.87, DC 6260 in effect prior to 
June 13, 2003, required the assignment of separate 
compensable evaluation for each ear.  In Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit held that 
the Court erred in not deferring to the VA's interpretation 
of 38 C.F.R. §§ 4.25(b), 4.87, DC 6260, which directed the 
assignment of a single evaluation for tinnitus regardless of 
whether the disability was unilateral or bilateral in nature.

In view of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes an 
evaluation in excess of a single 10 percent for tinnitus. 
Therefore, the veteran's claim for a separate rating for each 
ear for his service-connected tinnitus must be denied under 
DC 6260, as in effect both prior and subsequent to June 13, 
2003.  

The Board notes that the veteran does not argue, and the 
evidence does not suggest, that symptoms attributable to 
tinnitus would be more appropriately evaluated under any 
alternate diagnostic code.  There is neither evidence nor 
argument that tinnitus manifests in symptoms other than 
ringing in the ear or that such results in unusual disability 
to render impracticable application of the Rating Schedule.  
Thus, the Board finds no basis upon which to assign a higher 
disability evaluation despite
consideration of the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4.  See infra 38 C.F.R. 
§ 3.321(b)(1).  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  As 
there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, the veteran's 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The provisions of the Veterans Claims Assistance Act 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002). 

Extraschedular Consideration

Finally, the veteran has not been hospitalized for his 
disabilities and no objective evidence suggests they provide 
an unusual employment handicap.  In any case, the existing 
schedular rating is already based upon the average impairment 
of earning capacity, and is intended to be considered from 
the point of view of the veteran working or seeking work.  A 
referral for consideration of an extraschedular rating is not 
warranted.  38 C.F.R. § 3.321 (b)(1).


ORDER

An initial compensable rating for bilateral hearing loss is 
denied. 

A rating in excess of 10 percent for tinnitus is denied. 


REMAND

Additional development is necessary as to the claim of 
whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for residuals 
of concussion secondary to lightning strike.  

During the pendency of this appeal, the Court issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006) 
regarding new and material evidence claims.  The Court 
requires that VA, by way of a specific notice letter, (1) 
notify the claimant of the evidence and information necessary 
to reopen the claim, (i.e., describe what new and material 
evidence is); (2) notify the claimant of the evidence and 
information necessary to substantiate each element of the 
underlying service connection claim; and (3) notify the 
claimant of what specific evidence would be required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior denial 
on the merits.  Id.  

Review of the record shows that letters dated in July 
2003 and September 2006 addressed the veteran's claim.  
The July 2003 letter explained what qualifies as new 
evidence and material evidence to reopen the claim for 
entitlement to service connection for residuals of 
concussion.  However, neither of the letters indicated 
the reason for the prior denial or what specific 
evidence would be required to substantiate the elements 
that were found insufficient in the prior denial.  In 
the final adjudication of the claim in April  2001, the 
RO denied service connection for residuals of 
concussion.  In so doing, the RO indicated that there 
was no evidence that a disability occurred in or was 
caused by service.  The RO noted that the separation 
examination report was negative for any chronic 
residuals of lightning strike and there was no 
indication that the acute headache and ringing in the 
ears due to lightning strike in service resulted in any 
longer term chronic condition.    An additional letter 
should be sent to the veteran on remand.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies the veteran 
of the reason for the previous denial; 
(2) notifies the veteran of the evidence 
and information necessary to reopen the 
claim; and (3) notifies the veteran of 
what specific evidence would be required 
to substantiate the elements needed to 
grant the veteran's service connection 
claim (i.e., evidence that the veteran 
has residuals of concussion related to 
service).  This notice is outlined by the 
Court in Kent supra. 

2.  The RO should readjudicate the issue 
on appeal.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


